Title: From George Washington to Charles Cotesworth Pinckney, 18 October 1798
From: Washington, George
To: Pinckney, Charles Cotesworth

 

My dear Sir
Mount Vernon 18th Octor 1798

The Gazettes have announced your safe arrival at New York. On which happy event I most sincerely congratulate you, Mrs Pinckney and family. We were under no small apprehensions on your account. Although nothing is said respecting it, we hope Miss Pinckney’s health is perfectly restored.
As it is not probable that you will travel by Water to Charleston, it is unnecessary, I trust to add, that we should be exceedingly glad to see you at this place on your route by Land; and that you wd make it one of your halting places.
Mrs Washington & Miss Custis unite in every good wish—& in respectful Compliments, to Mrs, Miss Pinckney, & yourself, with My dear Sir Your Most Obedient and Affecte Hble Servan⟨t⟩

Go: Washington

